NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1


            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted January 18, 2007
                              Decided March 9, 2007

                                        Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. KENNETH F. RIPPLE, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge

No. 06-2791

UNITED STATES OF AMERICA,                        Appeal from the United States
              Plaintiff-Appellee,                District Court for the Central
                                                 District of Illinois.
      v.
                                                 No. 01 CR 20041
PAUL E. PALMER,
            Defendant-Appellant.                 Michael P. McCuskey,
                                                   Chief Judge.

                                      ORDER

    The defendant in this case was convicted of one count of conspiracy and six counts
of aiding and assisting in the filing of false income tax returns. On appeal, this court
affirmed the convictions but acting on the agreement of the government, the court
remanded the matter to the trial court for re-sentencing post-Booker. (United States
v. Booker, 543 U.S. 220 (2005.)) The defendant now appeals the new sentence.

    The defendant claimed that the reimposition of the sentence itself was vindictive.
The record fails to demonstrate this. The record further shows that the district court’s
restitution order credited the defendant appropriately for past and future payments
of third parties and was not in error.
No. 06-2791                                                                       Page 2

   The claim of ex post facto clause violation borders on the frivolous. The defendant’s
argument that his rights to a speedy trial were violated was laid to the rest in the first
appeal

   The sentence and judgment of the district court is summarily affirmed.